Title: To John Adams from John Brown, 11 June 1790
From: Brown, John
To: Adams, John



Dr. Sr.
Providence June 11th. 1790

After Congrattulateing You on the Happy Event of this State’s Adopting the New Constitution which had they have known their True Interest would have beene the First in the Union, Suffer us to Recommend to Your Favour and promotion to the Respective offices of Collecter, Navil Officer and Survayer of this District all of whome, being Gentlemen of Good Carrectors and in Every Respect proper persons to Secure the Whole Revenew and will I Dare Say Collect it and pay it in to the order of Congress—with as Much Vigilance and punktuallity as Any Officers in the Union,  Many Excertions will be made by our Antic Administration to Git the Appointment of their Friends, I Suppose the Genl. Assembly Now seting at Newport has this Day Chose the Senniters but have Not heard who they are we hope for one Federal but the Majority is Against us in both Houses, Very Grait pains & Every other Excertion was Made by the Federals to Git the Two Majority in the Convention for the Adoption and had it Not have beene for the Rod which was prepaird in Your House which was to Scourge us on the 1st. of July we should not have Succeeded with that Convention
we hear the Low House Yesterday swollowd a Very Bitter Pill by only Three Majority I mean that of Each Member being held to Give oath to Support the New Constitution What the Upper House did with it We know not, but its Said the Govert is Very sick.
I hope this will find you with Mrs. Adams / and Son in perfect Helth with the Rest / of Your Famely I am Dr. Sr. with Every / Sentiment of Esteeme & Regard / Your Obt Humble Servt.


John BrownThe Gentlemen Recommended for the Revenew officers hear are Collo. Jeremiah Olney Collo. Wm. Peck, Majr. Wm. Allen.  all of whome have Served the Countery with Grait Reputation.